DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 16/493,333 filed 12 September 2019. Claims 1-14 pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 12 September 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2011/0240384 to Roske et al. (hereinafter referred to as Roske).
Regarding claims 1-3, and 9-13, Roske discloses:
Claim 1:
A drivetrain unit for a motor vehicle comprising, a hybrid module (i.e., Fig. 1), which includes an electric machine (i.e., 1) having a stator (i.e., 24 are windings of stator) and a rotor (i.e., 7), with at least two clutches (i.e., any two clutches chosen from elements 2 and 3), which have clutch parts that are respectively connectable to one another (i.e., elements 4, 5, and 5A are each a rotor carrier that is a continuously connected member between all clutches within elements 2 an 3; [0027] further discloses the elements are “formed as a highly integrated system”), and with a rotor carrier (i.e., rotor carrier is integral combination of 4, 5, and 5A), to which the rotor is attached (i.e., 7 fixed to 4) and to which in each case one clutch part of the at least two clutches is connected for conjoint rotation therewith (i.e., sections 4, 5, and 5A are portions of the rotor carrier that are also a clutch part of each of the clutches of elements 2 and 3), and a transmission device, which interacts with the hybrid module by a first transmission input shaft (i.e., [0047] discloses 12 and 12A which are input shafts and part of a transmission) wherein the rotor carrier is mounted on the first transmission input shaft so as to be rotatable relative thereto (i.e., part of the rotor carrier, which is the combination of 4, 5, 5A, is mounted on 12 and 12A as shown in Figure 1)
Examiner’s Note:
	The instant application numbers the dual clutch as two separate elements (i.e., 9 and 10), while the prior art reference assigns a single reference (2) that encompasses a 
Claim 2:
Wherein the rotor carrier has a central support member (i.e., see figure below), which is supported on the first transmission input shaft via a rolling bearing (i.e., central support is supported by at least input shaft 12 via bearing 10A).

    PNG
    media_image1.png
    555
    743
    media_image1.png
    Greyscale

Claim 3:
Wherein a first clutch of the at least two clutches has a first clutch part and a second clutch part, which is mounted on the rotor carrier to be rotatable relative thereto (i.e., any of the clutches contained in elements 2 and 3 meet this 
Claim 9:
Wherein a second transmission input shaft (i.e., 12) projects through the first transmission input shaft designed as a hollow shaft (i.e., 12A).
Examiner’s Note:
This claim is based off of independent claim 1, where either 12 or 12A met the limitation. Here, the additional claim language narrows which input shaft is first or second, while still meeting claim 1.
Claim 10:
Wherein one or more or all of the at least two clutches is/are of wet design (i.e., at least [0029] discloses how oil is fed through 3 and thus a wet design. While not shown in Fig. 2, Fig. 3 shows that 29 is a wet space that includes 2 and [0030] discloses that that baffle 25 is a splash baffle to guard electric machine 1 against splash from 29, which is shown in Fig. 2).
Claim 11:
Wherein an input shaft (i.e., 32) of the hybrid module is mounted on the rotor carrier so as to be rotatable relative thereto (i.e., Fig. 1 shows that 32 is mounted on 4 via bearing 10).
Claim 12:
A drivetrain unit for a motor vehicle, comprising: a hybrid module (i.e., Fig. 1) including: a housing (i.e., 6); an electric machine (i.e., 1) having a stator (i.e.,  mounted on the housing (i.e., the stator is mounted on the housing via rotor 
Claim 13:
Wherein the second transmission input shaft passes through the first transmission input shaft in an axial direction (i.e., Fig. 1 shows that 12 axially passes through 12A).

Allowable Subject Matter
Claims 4-8, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner’s Note:
	A rotary union is a unique type of engagement system, disclosed as element 35, which is not equivalent to a multi-plate clutch assembly. The prior art of record fails to establish the use of this unique engagement system in a clutch assembly equivalent to the instant application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
8241161 teaches a dual clutch assembly with a separate one way clutch for a my hybrid module. However, the prior art fails to teach or render obvious that specific locations set forth in the claims.
7364523 teaches a clutch assembly with a hybrid module. However, there is no dual clutch assembly nor any disclosure regarding a rotary carrier that is part of each clutch.
6966860 teaches a clutch assembly with a hybrid module. However, there is no dual clutch assembly nor any disclosure regarding a rotary carrier that is part of each clutch.
2010/0314185 teaches a hybrid module that is part of a dual clutch transmission, but does not appear to meet all the limitations regarding the rotary carrier and structural design.
2011/0259698 teaches a hybrid module with at least three clutches and two input shafts. However, it does not appear to teach or disclose a single rotary carrier that is a part of each clutch.
8453817 teaches a hybrid module with at least three clutches and two input shafts. However, it does not appear to teach or disclose a single rotary carrier that is a part of each clutch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659